Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 9/26/2021 to the claims are accepted. In this amendment, claims 1-15 have been amended. In response, the 101 rejection is maintained. 
Response to Argument
3.	 Applicant’s arguments filed on 9/26/2021 regarding the 101 are fully considered but they are not persuasive for the reason below:
a.	The claim amendments do not overcome the 101 rejection. Please refer to the current 101 rejection in the rejection section below for further details regarding the eligibility analysis.
b.	Applicant’s arguments in regards to claim amendments are fully considered, specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Nagai discloses these new features as demonstrated more fully below. 
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: a memory; and a processor coupled to the memory, the processor being configured to perform processing: 
obtaining, for each of a plurality of steps, a frequency spectrum from vibration data measured by a sensor when that step is executed by the monitoring target apparatus, the vibration data indicating a vibration signal of the monitoring target apparatus, the monitoring target apparatus being configured to execute the plurality of steps in a predetermined order by using a rotary part; 
detecting, for each pair of steps adjacent to each other in the predetermined order among the plurality of steps, a first frequency range by comparing the obtained frequency spectrums for that pair, the first frequency range being a frequency range in which frequency components of vibrations in a first and second steps of that pair coincide each other in a predetermined error range; 
setting, in response to the detecting of the first frequency region, a determination region so as to exclude the detected first frequency range from the determination region; 
in accordance with peaks of the frequency spectrum detected in the determination region, abnormality determination criterion information indicating a frequency region to be used toPATENTFujitsu Reference No.:16-02760 Application Serial No.:16/524,800determine an abnormality of the monitoring target apparatus; and 
determining, by using the generated abnormality determination criterion information, whether the frequency spectrum indicates an abnormality of the monitoring target apparatus.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, 
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold font” above falls into the Mental grouping, such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. setup or arrange conditions and obtain the data by looking at the screen and make a judgement.  Thus, the step 2A – prong I is Yes.  
Similar limitations comprise the abstract idea of Claims 6 and 11.
	
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: claim 1 recites a sensor which is a generic, routine, conventional equipment that does not amount significantly more and “memory and processor” and similarly claims 6 and 11 recite a processor, where a processor and/or a memory are generic computer components that perform generic functions, just mere instructions to implement an abstract idea on a computer, or merely use computer as a tool to perform an abstract idea – see MPEP 2106.05(f).   

In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-5, 7-10, and 12-15 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 1, 6, and 11 “obtaining, for each of a plurality of steps, a frequency spectrum from vibration data measured by a sensor when that step is executed” is indefinite. It is unclear what “that steps” Applicant refers to, whether step 1 or step 2 or other step among a plurality of steps?
	Further, “detecting, for each pair of steps, …., a first frequency  range by comparing the obtained frequency spectrums for that pair” is indefinite and lacks antecedent basis. It is unclear what “that pair” Applicant refers to, whether first pair or second pair, or other pair among a plurality of steps?
	Furthermore, “the detecting of the first frequency region” lacks explicitly antecedent basis. It is unclear whether it refers to “the first frequency range”?
	Also, “in accordance with peaks of the frequency spectrum detected in the determination region” is indefinite. It is unclear whether a second frequency range is detected in the determination region because the first frequency range is excluded?
 b.        The recitation in claim 4, “wherein the determining of the abnormality is configured to” is indefinite. It is unclear whether it refers to “the abnormality determination criterion information” OR “determine an abnormality of the monitoring target apparatus” in claim 1?
	Further, “the determining of the abnormality is configured to” is indefinite. It is unclear whether the determining of the abnormality can perform a function, e.g. to 
	Similar, “the determining of abnormality” in claims 5, 9, 10, and 14-15 is indefinite for the same reason as stated in claim 4 above.
c.	In Claim 2,  “the apparatus according to claim 1, the processing further including: selecting … and generating…”, similar, in claim 3, “the apparatus according to claim 2, the processing further includes determining…”, indefinite because claims 2 and 3 begin by reciting an apparatus, claims 2 and 3 further include a method step of using the apparatus. A single claim that includes both an apparatus and a method of using the apparatus is indefinite, See MPEP 2173.05(p)(II)). The rejection may be overcome by deleting the method step. For examination purpose, the step limitation will be treated as an intended result limitation. Appropriate correction is required. 
d.         Dependent claims are rejected for the same reason as its respective parent claim.
e.	Due to number of 35 USC 112(b) or second paragraph, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.  
	AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

10.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over
Nagai et al, hereinafter Nagai (US patent 4,425,798 – of record).20  
 	As per Claims 1, 6, and 11, Nagai teaches an apparatus, method, and CRM for determining an abnormality of a monitoring target apparatus including a rotary part (Fig 8, control circuit 42 and storing memory 37), the apparatus comprising: 
a memory and a processor coupled to the memory ( Fig 8, control circuit 42 and storing memory 37), the processor being configured to perform processing:  
obtaining, for each of a plurality of steps, a frequency spectrum from vibration data measured by a sensor when that step is executed by the monitoring target apparatus (col 6 lines 57-60, col 7 lines 47-48 ), the vibration data indicating a vibration signal of the monitoring target apparatus ( col 12 lines 62-66 ), the monitoring target apparatus being configured to execute the plurality of steps in a predetermined order by using a rotary part ( col 6 lines 29-35, col 8 lines 59-62, col 11 lines 14-18 ); 
detecting, for each pair of steps adjacent to each other in the predetermined order among the plurality of steps, a first frequency range by comparing the obtained frequency spectrums for that pair, the first frequency range being a frequency range in which frequency components of vibrations in a first and second steps of that pair coincide each other in a predetermined error range (a set of frequency spectra one on 
setting, in response to the detecting of the first frequency region, a determination region so as to exclude the detected first frequency range from the determination region (e.g. selecting remaining frequency spectra for processing and excluding the spectra used during computation, col 7 line 49 to col 8 line 4 ); 
in accordance with peaks of the frequency spectrum detected in the determination region ( highest one of frequency spectrum amplitudes “peaks”, col 9 line 3-4 ), abnormality determination criterion information indicating a frequency region to be used toPATENTFujitsu Reference No.:16-02760 Application Serial No.:16/524,800determine an abnormality of the monitoring target apparatus (col 11 line 65 to col 12 line 4); and
determining, by using the generated abnormality determination criterion information, whether the frequency spectrum indicates an abnormality of the monitoring target apparatus (Fig 1 shows, e.g. abnormalities on each apparatus, col 5 lines 52-55, col 12 lines 2-4).  
As per Claims 2, 7, and 12, Nagai teaches an apparatus, method, and CRM according to claims 1, 6, and 11, the processing further including:  
selecting, among the peaks of the frequency spectrum detected in the determination region, peaks from a peak having a highest intensity to a peak at which the predetermined condition is not satisfied (col 7 line 57 to col 8 line 4 and 59 to col 9 
As per Claims 3, 8, and 13, Nagai teaches an apparatus, method, and CRM according to claims 2, 7, and 12, wherein the abnormality determination criterion information includes a plurality of the frequency regions corresponding to the selected peaks, and a peak intensity corresponding to each of the plurality of frequency regions, for each step of a plurality of steps (select highest frequency spectrum amplitude if exceeding the reference range, col 5 lines 4-30, col 8 lines 60-66, col 11 lines 19-29), and wherein the processing further includes: determining the abnormality of the monitoring target apparatus based on the plurality of frequency regions for each step of the plurality of steps, included in the abnormality determination criterion information, and the peak intensity corresponding to each of the plurality of frequency regions (abnormality discriminator determines if different amplitude exceeding the reference range, col 9 lines 3-13, col 11 lines 11-26, e.g. Figs 2-3 show highest spectrum at the top of columns).    
As per Claims 4, 9, and 14, Nagai teaches an apparatus, method, and CRM according to claims 3, 10, and 13,  wherein the determining of the abnormalityPATENTFujitsu Reference No.:16-02760Application Serial No.:16/524,800 configured to in a case where, after detecting that a first frequency spectrum being the frequency spectrum obtained for the first step includes a peaks in the frequency region indicated by the abnormality determination criterion information, a peak is not detected 
As per Claims 5, 10, and 15, Nagai teaches an apparatus, method, and CRM according to claims 4, 9, and 14, wherein the determining of abnormality is configured to in response that a difference between peaks in the frequency region included in the first and second frequency spectrums is not within a predetermined error range (e.g. A(k1), A(k2) higher than reference and exceeds a predetermined limit, col 10 lines 39-49), determine that the second frequency spectrum does not include the peak in at least the part of the frequency region indicated in the abnormality determination criterion information ( col 10 lines 39-49, col 5 lines 7-30, col 6 line 57 to col 7 line 14), determine that the second frequency spectrum does not include the peak in at least the part of the frequency region indicated in the abnormality determination criterion information (col 10 line 60 to col 11). 
Conclusion
11.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863